                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

PATRICIA A. MATTHEY,

     Plaintiff,
v.                                   Case No. 8:19-cv-1143-T-33SPF

JOHNSON & JOHNSON,
JOHNSON & JOHNSON CONSUMER INC.,
and PUBLIX SUPER MARKETS, INC.,

     Defendants.
____________________________/

                              ORDER

     This matter comes before the Court pursuant to Plaintiff

Patricia   A.   Matthey’s   Motion    in   Support   of   Remand   and

Mandatory Abstention (Doc. # 14), filed on May 22, 2019.

Defendants Johnson & Johnson and Johnson & Johnson Consumer

Inc. (the Johnson & Johnson Defendants) filed a response on

June 5, 2019. (Doc. # 17). For the reasons that follow,

Matthey’s Motion is granted.

I.   Background

     Matthey initiated this action against the Johnson &

Johnson Defendants, Publix Super Markets, Inc., and Imerys

Talc America, Inc., in state court on September 10, 2018.

(Doc. # 1-5). For purposes of diversity jurisdiction, Publix


                                1
is a Florida corporation. (Id. at 3). In the Complaint,

Matthey alleges that she developed ovarian cancer as a result

of asbestos in the Johnson & Johnson Defendants’ baby powder,

which used talc manufactured by Imerys. (Id.). The state court

ultimately   dismissed   the   claims   against   Imerys    without

prejudice for lack of personal jurisdiction. (Doc. # 1-10 at

8; Doc. # 14 at 5). Thus, Imerys is no longer a party to this

action.

     Subsequently, the Johnson & Johnson Defendants removed

the case to this Court on the basis of 28 U.S.C. §§ 1334 and

1452, which grant district courts jurisdiction over cases

related to pending bankruptcy actions. (Doc. # 1). According

to the Johnson & Johnson Defendants, this case is related to

Imerys’s bankruptcy in the United States Bankruptcy Court for

the District of Delaware because they share insurance with

Imerys    and   their    agreement      with   Imerys      contains

indemnification and liability-sharing provisions that are

implicated by Matthey’s claims. (Id. at 9).

     Matthey argues that this case should be remanded to state

court for the following reasons: first, there is no “related

to” jurisdiction under 28 U.S.C. § 1334(a); second, even if


                                2
jurisdiction    existed,   28   U.S.C.   §   1334(c)(2)   requires

mandatory abstention; and third, equitable grounds support

remanding this case. (Doc. # 14). The Johnson & Johnson

Defendants have responded in opposition (Doc. # 17), and the

Motion is ripe for review.

II.   Legal Standard

      Federal courts are courts of limited jurisdiction. Home

Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019).

As the removing party, the Johnson & Johnson Defendants bear

the burden of demonstrating that removal is proper. See

Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.

2001). Because removal jurisdiction implicates key federalism

concepts, removal statutes are to be strictly construed with

all doubts “resolved in favor of remand to state court.” See

Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411

(11th Cir. 1999).

III. Analysis

      Matthey argues that this case should be remanded to state

court for three reasons. Each will be addressed in turn.

      A.   “Related to” Jurisdiction

      Under 28 U.S.C. § 1452(a), “a party may remove any claim


                                 3
or cause of action in a civil action . . . to the district

court for the district where such civil action is pending, if

such district court has jurisdiction of such claim or cause

of action under section 1334 of this title.” Section 1334(b)

gives district courts original jurisdiction over “all civil

proceedings . . . arising in or related to cases under title

11.” 28 U.S.C. § 1334(b).

      “The test for determining whether a civil proceeding is

related     to   bankruptcy   is   whether    the     outcome   of    that

proceeding could conceivably have any effect on the estate

being administered in bankruptcy.” Pacor, Inc. v. Higgins,

743 F.2d 984, 994 (3d Cir. 1984). The “conceivable effect”

test is a broad standard and has been adopted by the Eleventh

Circuit. See Wortley v. Bakst, 844 F.3d 1313, 1318 (11th Cir.

2017) (“[R]elated non-core proceedings can be quite broad,

encompassing matters that ‘could conceivably have an effect

on the estate being administered in bankruptcy’ even if they

are   not   proceedings   ‘against     the   debtor    or   against   the

debtor’s property.’”); In re Toledo, 170 F.3d 1340, 1345 (11th

Cir. 1999) (“The key word in the Lemco Gypsum/Pacor test is

‘conceivable,’ which makes the jurisdictional grant extremely


                                   4
broad.”).

        While “related to” jurisdiction can be quite broad, it

is    not    without      limit.     For    example,        an    “indemnification

agreement between a defendant and a non-party bankrupt debtor

does not automatically supply the nexus necessary for the

exercise of ‘related to’ jurisdiction.” Steel Workers Pension

Tr. v. Citigroup, Inc., 295 B.R. 747, 750 (E.D. Pa. 2003).

“Even       with   an     indemnification            agreement,    a   court   lacks

‘related to’ jurisdiction if the non-debtor’s recovery is

predicated         upon   the     results       of    a   subsequent    action   for

indemnification.” In re W.R. Grace & Co., 412 B.R. 657, 667

(D.   Del.     2009).      Only    cases        where     indemnification      arises

“independent of any additional legal actions” confer “related

to” jurisdiction. Id. Specifically, claims that serve as

“mere precursor[s]” to potential indemnification claims do

not confer “related to” jurisdiction. Pacor, 743 F.2d at 995.

        Additionally, the Third Circuit has revisited Pacor. It

found that, despite a shared insurance policy between a non-

debtor and a debtor, there was no “related to” jurisdiction.

In re Combustion Engineering, Inc., 391 F.3d 190, 233 (3d

Cir. 2004). The court reasoned that shared insurance – absent


                                            5
detailed findings of fact demonstrating “automatic liability”

– was insufficient. Id.

     In the instant case, the Johnson & Johnson Defendants

argue that “related to” jurisdiction exists because they

share insurance with Imerys and their agreement with Imerys

contains   indemnification    and       liability-sharing    provisions

that are implicated by Matthey’s claims. (Doc. # 1 at 9).

Specifically, the Johnson & Johnson Defendants allege three

bases for establishing “related to” jurisdiction. First, they

assert   that   “certain   contractual       rights   and   obligations

between the Debtors [Imerys] and J&J arose upon the filing of

the Complaint asserting the State Court Talc Claims.” (Doc.

# 1 at 9). But they do not specify what those “certain

contractual obligations” are.

     Second, they assert that Imerys has “demanded coverage

under certain insurance policies available to [the Johnson &

Johnson Defendants].” (Id.). Again, they fail to specify what

those insurance policies are, and they fail to establish that

there would be “automatic liability.” At best, this assertion

establishes that there is a claim for insurance coverage, but

liability has not been decided. Third, the Johnson & Johnson


                                    6
Defendants assert that “each bottle of [Johnson & Johnson]

cosmetic talcum powder purchased by [Matthey] in this case

contained      the   [Imerys’]     talc.”     (Id.).     However,   notably,

Imerys is no longer a party to this action. (Doc. # 1-10 at

8; Doc. # 14 at 5).

        Because Imerys is not a party to this action, the Johnson

&    Johnson    Defendants’       allegations      are     insufficient     to

establish “related to” jurisdiction. Nothing in the Johnson

& Johnson Defendants’ allegations suggest there is automatic

indemnification or automatic insurance liability. At best,

the allegations suggest that there may be further litigation

to   determine       liability.    At       present,     however,   no    such

litigation has commenced.

        These facts have led other courts to find that the

Johnson & Johnson Defendants have not established “related

to” jurisdiction. See, e.g., Holman v. Johnson & Johnson, 600

B.R. 6, 611-15 (Bankr. N.D. Ill. 2019) (undertaking a lengthy

analysis and rejecting Johnson & Johnson’s arguments for

“related to” jurisdiction); Nicolas v. Johnson & Johnson, No.

3:19-cv-01153-MBS, 2019 WL 2482380, at *2 (D.S.C. June 14,

2019)     (“When      there   is     no       automatic     liability      for


                                        7
indemnification and a subsequent lawsuit does not require

prior determination of indemnification, there is no ‘related

to’ jurisdiction.”); Kaufman v. Johnson & Johnson Consumer,

Inc., 2019 WL 2297556, at *3 (W.D. Pa. May 30, 2019)(“Until

Plaintiff actually has a claim against Imerys, the instant

case is not related to the Imerys’ bankruptcy proceedings.”).

     Therefore, because the Johnson & Johnson Defendants have

failed to establish subject-matter jurisdiction, this case is

remanded to state court.

     B.     Mandatory Abstention & Equitable Remand

     Alternatively, if subject-matter jurisdiction did exist,

this case would be remanded to state court based either on

the mandatory abstention doctrine or on equitable grounds.

     Under 28 U.S.C. § 1334(c)(2), mandatory abstention is

necessary when: “(1) the claim has no independent basis for

federal jurisdiction other than [Section] 1334(b); (2) the

claim is a non-core proceeding; (3) an action has been

commenced   in   state   court;   and   (4)   the   action   could   be

adjudicated timely in state court.” Carapella v. State Farm

Fla. Ins. Co., No. 8:18-cv-2396-T-36CPT, 2019 WL 494584, at

*7 (M.D. Fla. Feb. 8, 2019).


                                  8
        Each element of mandatory abstention is present in the

instant case. First, there is no independent basis for federal

jurisdiction because Matthey’s claims arise exclusively under

Florida state law and because Defendant Publix’s Florida

citizenship destroys diversity jurisdiction. (Doc. # 1-5).

Second, because Matthey’s case “does not invoke a substantive

right created by the federal bankruptcy law and . . . [it]

could    exist     outside   of   bankruptcy,”    it   is    a   non-core

proceeding. In re Toledo, 170 F.3d at 1347. In fact, this

action existed before Imerys filed for bankruptcy. Third, a

state court action has been commenced. (Doc. # 1-5). Finally,

the action can be timely adjudicated in the state court

proceeding.

        When determining “timely adjudication,” the courts look

at factors such as: lack of consent for the bankruptcy court

to hear the “related to” proceeding, a jury demand, no

discovery     or     preliminary    motions      in    the   bankruptcy

proceeding, and the state court action involving a small

number of parties.” In re Midgard Corp., 204 B.R. 764, 779

(B.A.P. 10th Cir. 1997). In the instant case, the “timely

adjudication” factors weigh in favor of remand. First, an


                                    9
expedited trial has been set in the state court action. (Doc.

# 14 at 5-6). Second, Matthey has demanded a jury trial. (Id.

at 14). Third, there are a limited number of parties involved

in the state court action. Finally, the state court action

cannot have any impact on the administration of the bankruptcy

estate unless and until liability is determined as to the

indemnification    provisions      and    shared   insurance.    After

considering all relevant factors, this Court finds that the

action can be timely adjudicated in state court. Accordingly,

even if subject-matter jurisdiction existed, this Court would

abstain and remand this case to state court.

      And regarding Matthey’s equitable arguments, Section

1452 provides that “the court . . . may remand such claim or

cause of action on any equitable ground.” 28 U.S.C. § 1452(c).

In the instant case, Matthey is suffering from ovarian cancer,

has undergone six surgeries to date, lives with an ostomy

bag, and has a permanent PIC line. (Doc. # 14 at 4-5). Matthey

is   frequently   in   and   out   of    the   hospital,   and   it   is

recommended that she stay on maintenance chemotherapy for the

remainder of her life. (Id.). Matthey has already given her

preservation deposition and preservation testimony as it is


                                   10
unclear whether she will survive until her state court trial

date. (Id. at 5). Due to her serious medical conditions and

deteriorating health, Matthey is less likely to receive her

day in court if this case were tried in Delaware. Therefore,

even    if   the   Court   had   subject-matter   jurisdiction   and

mandatory abstention did not apply, the Court would remand

this case on equitable grounds.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    Matthey’s Motion in Support of Remand and Mandatory

       Abstention (Doc. # 14) is GRANTED.

(2)    The Clerk is directed to remand this case to state court

       and, thereafter, close this case.

       DONE and ORDERED in Chambers, in Tampa, Florida, this

11th day of July, 2019.




                                   11
